DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/27/22, with respect to claims 1-12 and 14-21 have been fully considered. The Double patenting rejection has been withdrawn. 
Claims 15-21 are allowed.
Regarding Claim 1, applicant stated all the limitations of claim 13 has been incorporated into claim 1. Examiner does not agree, specifically claim 1 does not recite the step of “identifying a user preference…”. As such the prior rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 9, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2009/0137893 to Seibel et al. in view of U. S. Publication No. 2011/0098572 to Chen et al. 
Regarding Claim 1, Seibel teaches a method comprising: inserting an instrument through a lumen in an elongated guide structure so that an end of the instrument extends from an opening at a distal end of the lumen into a work site (fig. 15 element 406 teaches a lumen for inserting a plurality of instruments); capturing image data using a plurality of receptors, each of the receptors comprising an optical system with an optical axis passing through an annular area surrounding the opening at the distal end of the lumen (fig. 15 element 402 teaches optical fibers for imaging); and processing the image data to construct a visual representation of the work site (figs. 5, 15 and 16a teaches imaging the work site); the processing comprising constructing the visual representation to comply with a user preference (since the user preference is not defined, any visual representation can be broadly viewed as a user preference and as such figs. 5, 15 and 16a meets the claim limitation).
Seibel does not expressly teach detector array in the annular area. 
Chen teaches a detector array in the annular area (Fig. 10a element 76 teaches detector in the annular area; fig. 19b element 146 is a detector arranged in the annular array).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Seibel with a detector in the annular area as taught by Chen, since such a setup would result in the imaging system capable of viewing the immediate vicinity of the instrument.
Regarding Claim 2, Seibel teaches capturing the image data comprises each of the receptors capturing an image from a field of view covering only a portion of the work site, each of the fields of view overlapping with at least one of the fields of view of the other receptors (fig. 15 teaches elements 408 and 410 teaches overlapping field of view).
Regarding Claim 3, Seibel teaches processing the image data comprises stitching together overlapping images respectively from the receptors to construct the visual representation of the work site (para 0047 teaches stitching images to form a visual representation of the work site).
Regarding Claim 4, Seibel teaches that the visual representation comprises a stereoscopic view of the work site (para 0086 teaches stereoscopic view).
Regarding Claim 8, Seibel teaches that each of the receptors comprises a lens at a distal end of a bundle containing a plurality of optical fibers (Fig. 16a element 424 teaches a lens at the distal end of the optical fiber).
Regarding Claim 9 and 11, Chen teaches each of the receptors comprises an image sensor chip located adjacent to the annular area (Fig. 10a element 76 teaches detector in the annular area; fig. 19b element 146 is a detector arranged in the annular array, wherein the detector has a chip).
Regarding Claim 12, Seibel teaches optical axes are at respective non-zero angles with a central axis of the annular area (Fig. 15 element 408 and 410 teaches non zero angle optical axis).

Allowable Subject Matter
Claims 15-21 are allowed.
Claims 5-7, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793